Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed November 9, 2021 has been entered and made of record. Claims 1, 9-10, 13, and 20 have been amended. Claims 1-20 are pending in this application.
A Terminal disclaimer filed on 11/09/2021 has been received and has been approved. The double patenting rejection of rejection of claims 1-20, is thereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of record, (Kevin T. Bastuba, Reg. No. 59,905), on January 10, 2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method of estimating a Region of Interest (ROI) corresponding to a plurality of content streams, the method comprising:

analyzing, by the system, the plurality of sensor data, wherein analyzing the plurality of sensor data comprises:
determining a plurality of origin points based at least on a plurality of location data corresponding to the plurality of mobile devices, the plurality of origin points configured as coordinates in a mapping coordinate system,
determining a plurality of vectors associated with the plurality of origin points based at least on a plurality of orientation data corresponding to the plurality of mobile devices, a vector associated with an origin point originating at the origin point, wherein determining the plurality of vectors comprises converting a plurality of orientation data corresponding to the plurality of mobile devices into the plurality of vectors associated with the plurality of origin points;
generating a plurality of viewing frustums associated with the plurality of mobile devices, and
determining a plurality of intersections of the plurality of viewing frustums; and
determining, by the system, a ROI based on at least the plurality of intersections of the plurality of viewing frustums determined by the plurality of sensor data, thereby generating an estimation of the ROI.

2.	(Original) The method of claim 1, further comprising receiving, by the system, a plurality of optical characteristics corresponding to the plurality of mobile devices; and wherein determining the ROI is based at least on the plurality of optical characteristics.

3.	(Original) The method of claim 2, wherein an optical characteristic of a mobile device comprises a Field of View (FOV) of a lens comprised in the mobile device.

4.	(Original) The method of claim 2, further comprising receiving a plurality of device identifiers from the plurality of mobile devices, wherein the plurality of optical characteristics is identified based on at least the plurality of device identifiers.

5.	(Original) The method of claim 1, wherein analyzing the plurality of sensor data comprises:
determining a plurality of origin points based at least on a plurality of location data corresponding to the plurality of mobile devices; and
determining a plurality of vectors associated with the plurality of origin points based at least on a plurality of orientation data corresponding to the plurality of mobile devices, a vector associated with an origin point originating at the origin point.

6.	(Original) The method of claim 5, wherein determining the ROI is based at least on the plurality of origin points and the plurality of vectors.

7.	(Original) The method of claim 6, wherein the plurality of origin points is configured to be used as coordinates in a mapping coordinate system.

8.	(Original) The method of claim 7, further comprising determining a plurality of vector intersections of the plurality of vectors; and wherein determining the ROI is based at least on the plurality of vector intersections.

9.	(Currently Amended) The method of claim 1, further comprising:
receiving a plurality of Field of Views (FOVs) associated with the plurality of mobile devices, a Field of View (FOV) associated with a mobile device being associated with a lens comprised in the mobile device;


wherein generating the plurality of viewing frustums comprises generating the plurality of viewing frustums based at least on the plurality of FOVs, wherein an apex of a viewing frustum associated with a mobile device is coincident with the origin point associated with the mobile device, wherein a view direction of the viewing frustum is aligned with the vector associated with the mobile device.

10.	(Currently Amended)  The method of claim 9, wherein determining the plurality of origin points comprises converting a plurality of location data corresponding to the plurality of mobile devices into the plurality of origin points in the mapping coordinate system; and 

11.	(Original) The method of claim 1, further comprising:
receiving the plurality of content streams from the mobile devices;
analyzing the plurality of content streams;
determining at least one object associated with the ROI; and
determining at least one spatial dimension associated with the at least one object;
wherein determining the ROI is based at least on the at least one spatial dimension.

12.	(Original) The method of claim 1, further comprising:
receiving the plurality of content streams from the mobile devices;
analyzing the plurality of content streams;
determining at least one object associated with the ROI based at least on the plurality of content streams;
determining at least one spatial dimension associated with the at least one object based at least on a predetermined association between a plurality of objects and a plurality of spatial dimensions; and
determining a plurality of distances corresponding to the plurality of mobile devices and the ROI, wherein a distance between a mobile device and the ROI is estimated based on a spatial dimension of the at least one object determined in a content stream captured by the mobile device;
wherein determining the ROI is based at least on the plurality of distances.

13.	(Previously Presented) The method of claim 12, wherein determining the plurality of distances comprises determining a plurality of distances corresponding to the plurality of mobile devices, wherein a distance between a mobile device and the ROI is determined based at least on the spatial dimension of the at least one object determined in a content stream captured by the mobile device.

14.	(Original) The method of claim 1, wherein the sensor data further comprises a distance data representing a distance of the mobile device from at least one object comprised in the ROI, wherein the mobile device comprises a ranging sensor configured to determine the distance.

15.	(Original) The method of claim 14, wherein the ranging sensor comprises at least one of a LIDAR sensor and an image sensor.

16.	(Original) The method of claim 1, further comprising:
executing a search on a venue database based on the location data;
determining [[the]] a venue from [[a]] the venue database based at least on the location data; and
retrieving at least one spatial characteristic of the venue;
wherein determining the ROI is based at least on the at least one spatial characteristic.

17.	(Original) The method of claim 1, wherein the plurality of mobile devices comprises a drone configured for flight.

18.	(Original) The method of claim 16, further comprising determining at least one trajectory associated with at least one mobile device based at least on analysis of the plurality of sensor data; wherein determining the ROI is based at least on the at least one trajectory.

19.	(Original) The method of claim 1, further comprising:
generating a visualization of the ROI and the plurality of mobile devices; and
transmitting the visualization to at least one mobile device of the plurality of mobile devices.

20.	(Previously Presented) The method of claim 19, further comprising:
receiving a selection associated with the visualization;
identifying one or more mobile devices associated with the selection; and
transmitting one or more content streams captured by the plurality of mobile devices.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Independent claim 1 is allowable over the prior art of record.
-- Claims 2-20 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein determining the plurality of vectors comprises converting a plurality of orientation data corresponding to the plurality of mobile devices into the plurality of vectors associated with the plurality of origin points; generating a plurality of viewing frustums associated with the plurality of mobile devices, and determining a plurality of intersections of the plurality of viewing frustums; and determining, by the system, a ROI based on at least the plurality of intersections of the plurality of viewing frustums determined by the plurality of sensor data, thereby generating an estimation of the ROI”.

The relevant prior art of record, Acharya et al, (US-PGPUB 2014/0292746) 
discloses a method of estimating a Region of Interest (ROI) corresponding to a plurality of content streams, (see at least: Par. 0013, construct a 3D model of the scene of interest based on the acquired initial plurality of still or video images), the method comprising: receiving, by a system having at least one processor, a plurality of sensor data associated with a plurality of mobile devices, (see at least: Fig. 3, Par. 0058, a mobile app may be downloaded and installed on the smartphones of multiple users 31, [i.e., a plurality of wherein the plurality of sensor data corresponds to a plurality of content streams captured by the plurality of mobile devices, wherein each of the plurality of mobile devices comprises at least one recorder configured to capture a corresponding content stream, wherein a sensor data associated with a mobile device comprises a location data and an orientation data of the mobile device during capturing of a content stream, (see at least: Par. 0094, location and orientation information of the devices used to acquire the initial image data may be used to bolster model generation. Further, Par. 0058, discloses app 31 lets users record, [i.e., recorder configured to capture a corresponding content steam], and upload live video streams annotated with time-synchronized sensor data, from GPS, [i.e., sensor for location data], compass, accelerometer, and gyroscope, [i.e., sensor for orientation data)); analyzing, by the system, the plurality of sensor data, (Par. 0058, the cloud service 32 receives many annotated streams, (sensor data), analyzing each, leveraging Computer Vision and sensing to continuously track the video's line-of-sight); and determining, by the system, a ROI based on at least the plurality of sensor data, thereby generating an estimation of the ROI, (see at least: Par. 0059, Computer Vision techniques such as Structure from Motion ("SfM") may be used to generate a 3D model from received image data). However, while disclosing and the determining, by the system, a ROI based on at least the plurality of sensor data; Acharya et al fails to teach or suggest, either alone or in combination with the other cited references, wherein determining the plurality of vectors comprises converting a plurality of orientation data corresponding to the plurality of mobile devices into the plurality of vectors associated with the plurality of origin points; generating a plurality of viewing frustums associated with the plurality of mobile devices, and determining a plurality of intersections of the plurality of viewing frustums; and determining, by the system, a ROI based on at least the plurality of intersections of the plurality of viewing frustums determined by the plurality of sensor data, thereby generating an estimation of the ROI.

	A further prior art of record, Oesterreicher et al, (US-PGPUB 2020/0202158) discloses a method of estimating a Region of Interest (ROI) corresponding to a plurality of content streams, (see at least: Figs. 4-5, and Par. 0067-0075), the method comprising: receiving, by a system having at least one processor, a plurality of images from different photographers, (see at least: Par. 0014 and 0043, several photographers may take pictures during certain events); 
analyzing, by the system, the plurality of sensor data, (see at least: Fig. 4, and Par. 0067-0075), wherein analyzing the plurality of sensor data comprises:
generating a plurality of viewing frustums associated with the plurality of
mobile devices, (see at least: Par. 0068-0069, defining a plurality of Frustums 402, 404, 408, 410, and 412 by an origin and direction, [i.e., implicitly generating a plurality of viewing frustums associated with the plurality of mobile devices);
determining a plurality of origin points based at least on a plurality of location data corresponding to the plurality of mobile devices, the plurality of origin points configured as coordinates in a mapping coordinate system, (see at least: Fig. 4, and Par. 0067-0075, implicit by origin points of the plurality of viewing frustums); 

determining a plurality of intersections of the plurality of viewing frustums, (see at least: Fig. 4, and Par. 0067, 0070, implicit by overlapping the plurality of the Frustums); and 
determining, by the system, a ROI based on at least the plurality of intersections of the plurality of viewing frustums determined by the plurality of sensor data, thereby
generating an estimation of the ROI, (see at least: Fig. 4, and Par. 0067-0070, overlapping the plurality of the plurality of Frustums to generate an area of interest 420). However, while disclosing the generating region of interest (ROI 420) by overlapping the plurality of Frustums; Oesterreicher fails to teach or suggest, either alone or in combination with the other cited references, wherein determining the plurality of vectors comprises converting a plurality of orientation data corresponding to the plurality of mobile devices into the plurality of vectors associated with the plurality of origin points; generating a plurality of viewing frustums associated with the plurality of mobile devices, and determining a plurality of intersections of the plurality of viewing frustums; and determining, by the system, a ROI based on at least the plurality of intersections of the plurality of viewing frustums determined by the plurality of sensor data, thereby generating an estimation of the ROI.


Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Nowak (US-PGPUB 2017/0111413), discloses the receiving a plurality of 
device identifiers from the plurality of mobile devices, (see at least: Abstract, and Par. 0065); and generating a visualization of the ROI and the plurality of mobile devices, (Par. 0006).
-- Stein et al, (US-PGPUB 20120200707), determining a plurality of distances corresponding to the plurality of mobile devices and the ROI based on a spatial dimension of the at least one object determined in a content stream captured by the mobile device; (see at least: Par. 0021, and 0045-0047).
-- Callaghan, (US-PGPUB 2016/0071325) determining the venue from a venue database based at least on the location data, (see at least: Par. 0306-0311)
-- Yang et al, (US-PGPUB 2016/0035224), discloses wherein the plurality of mobile devices comprises a drone configured for flight, (see at least: Fig. 2, and Par. 0027, and Fig. 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668 
01/10/2021